Citation Nr: 1606983	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to September 12, 2014.

3.  Entitlement to a compensable rating for cognitive disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Paul B. Burkhalter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from February 2007 to February 2011.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the RO in Waco, Texas.

In December 2015 the Veteran and his spouse testified at a personal hearing, conducted via videoconferencing equipment, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veterans Benefits Management System (VBMS). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.

The Board notes that the Veteran filed a notice of disagreement (NOD) with respect to an April 2014 determination that in pertinent part denied entitlement to service connection for right and left lower extremity nerve damage, bone spurs, and arthritis in neck.  In April 2015 the RO acknowledged receipt of the NOD and is taking additional action.  As such, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the NOD has been recognized and additional action on the NOD is pending at the RO, Manlicon is not applicable in this case.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's acquired psychiatric disorder, diagnosed as PTSD with major depressive, has been consistently manifested by symptoms of difficulty in adapting to stressful circumstances, irritability, isolative behavior, chronic sleep disturbance with consistent nightmares, mild memory loss, anger outbursts, difficulty and inability to establish and maintain effective relationships outside of his family; all of which more nearly approximates occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown. 
 
2.  Since January 1, 2014, the Veteran's functional impairment caused by his PTSD, as likely as not, precluded gainful employment.

3.  At the December 2015 hearing, the Veteran indicated that he wished to withdraw his claim for a compensable rating for cognitive disorder NOS.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 70 percent rating, but no higher, have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).
 
2.  The criteria for the assignment of a rating in excess of 70 percent for the service-connected PTSD have not been met at any time during the period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).
 
3.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a TDIU have been more nearly approximated since January 1, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).

4.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for a compensable rating for cognitive disorder NOS.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cognitive Disorder NOS

At the outset, the Board notes that under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his December 2015 hearing, the Veteran withdrew his appeal for a compensable rating for cognitive disorder NOS.  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and the appeal for a compensable rating for cognitive disorder NOS is dismissed.

Duty to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  VA's duty to notify and assist Veterans requires that in such cases the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice, such as notice contained in the rating decision and statement of the case (SOC), have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claims in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records (STRs), VA treatment records, and VA medical examination reports have been associated with the electronic claims file.  The multiple VA medical examinations are adequate for purposes of rendering a decision in the instant appeal because they took the Veteran's history, conducted psychological examinations, and offered opinions supported by rationale.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist has been met. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

The Veteran seeks an initial disability rating in excess of 50 percent for PTSD with major depressive disorder.  The Veteran also seeks entitlement to a TDIU prior to the currently assigned effective date of September 12, 2014.  

A February 2013 rating decision granted the Veteran service connection for PTSD with major depressive disorder and assigned a 50 percent rating as of April 4, 2011.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the entire period since the effective date of service connection is considered. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
 §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015). 

PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 under the General Rating Formula for Mental Disorders which provides: 

A 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 
A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  The Board acknowledges that the Veteran has also been diagnosed with other psychiatric disorders.  The medical evidence shows that though the Veteran has multiple psychiatric disabilities diagnosed, it is not possible to differentiate what symptoms are attribute to each diagnosis.  Therefore, the Board must consider all of the Veteran's psychiatric symptoms in rendering an evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Background Information

The Veteran's spouse, mother, and employer submitted statements in July 2011, attesting to his significant behavioral and sleep pattern changes, panic attacks, constant worrying, anxiousness, sadness, disconnection from the world, difficulty focusing and remembering, decline in attitude, not showing up to work, inability to be in places that were in disarray or crowded, short-temper, and short-term memory loss.

The Veteran was afforded a VA examination in August 2011 in which he reported being married, having a son, and living with his mother.  He noted difficulty socializing with others and experiencing increasing tension and anxiety; crowds caused increasing irritability resulting in mild avoidance.  He reported working as a personal trainer with difficulty approaching prospective clients, increased startle reflex, and difficulty making it to work on time if he slept poorly the night before.  His symptoms included recurrent and distressing recollections and dreams, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, sleep disturbances, irritability or outburst of anger, difficulty concentrating, hypervigilance, exaggerated startle response, anxiety, and mild memory loss. 

VA treatment records from April to November 2011 showed reports of memory loss, insomnia, nightmares, hypervigilance, and irritability, but later showed that the Veteran reported that he was less depressed and anxious.

VA treatment records from February to December 2012 showed that the Veteran reported increased anxiety with irritability and anger, but later stated that he was in a good place with his PTSD and did not want to participate in a certain PTSD study, his nightmares and panic attacks were better, but he was emotional when he ran out of medication.

The Veteran was afforded a VA examination in November 2013 in which he reported symptoms to include memory loss, detachment or estrangement, diminished interest or participation in activities, sleep problems, nightmares, and employment problems.  He also reported that he had one panic-type attack per month and six or seven verbal altercations.  He denied obsessive or ritualistic behaviors, delusions, and hallucinations.  The Veteran stated that he moved to his own place with his spouse, and they were getting along "fair".  He reported not really having any friends and not attending church for some time.  He noted that he had a good relationship with his children.  He reported working nights and sleeping during the day.  His symptoms included recurrent and distressing recollections, avoidance, markedly diminished interest or participation in significant activities, irritability or outburst of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, mild memory loss, and disturbances of motivation and mood.  The examiner summarized the Veteran's level of impairment as occupational and social impairment with reduced reliability and productivity.

VA treatment records from January 2014 to April 2015 showed anxiety relief, but later that the Veteran was concerned about worsening depression and was anxious, even at the maximum dose of medication.  He reported nightmares and flashbacks, depressed mood, excessive worry, feeling restless, feeling easily tired/tense/irritable, having trouble concentrating, and having difficulty sleeping.  

The Veteran submitted a statement with his January 2014 formal appeal that contained multiple expletives.  The Board notes that the Veteran later argued in his December 2015 hearing that this type of communication was an indication of his increasing psychiatric problems.

The Veteran was afforded a VA examination in April 2015 in which the examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that he lived with his wife and two children, occasionally went to church, and basically had no social interaction outside of immediate family.  The Veteran reported problems with working and obtaining an education.  The Veteran's symptoms included intrusive distressing memories and dreams, avoidance, persistent and exaggerated negative beliefs or expectations and emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The Veteran also had depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long-term memory, flattened affect, impaired judgement, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and neglect of personal appearance and hygiene.  

The April 2015 examiner stated that PTSD symptoms were such that the Veteran was unable to work or go to school; this state was beginning to be the case in November 2013.  The Veteran stated that he did not want to be at work when he was still employed, did not have motivation to work, had days when he hated work but other days that were fine, and got into arguments with managers increasingly over time at the job.  He also reported that he had difficulty focusing/concentrating such that he had to recount items over and over when he was supposed to record the number of items on a sheet; said he at times could not remember who placed something on a cart.  These cognitive issues were getting worse and worse over time; he stated he was mentally near the point where his cognitive functioning would have caused him to lose his job.

The Veteran testified before the undersigned VLJ in December 2015 as to his belief that he should be granted an evaluation of 70 percent for his PTSD with major depressive disorder from January 2014, as he had a big change or deterioration in his work status, academic efforts fell apart, and he moved to a more isolated area.  He explained that he tried going back to work, but his attempts did not go well.  The Veteran's spouse testified as to his anxiety, nightmares, isolation, and problems at work.  She stated that the Veteran almost had verbal fights with supervisors, forgot to do things, his attendance at work was suffering, he would have to leave early due to anxiety attacks, and he forgot how to drive to work one day.  She noted that she had to quit her job in order to help him take care of himself, to include his hygiene.  She also testified that she was afraid of the Veteran's anger or temper; she described an incident in 2014 when the Veteran broke the headboard of their bedroom furniture.  The Veteran's spouse also noted that he did not have friends outside of his immediate family, would routinely check for exits even in their own home, had low energy, and had a panic attack when someone in the neighborhood used illegal fireworks.  The Veteran also testified as to his work and school problems to include difficulty with staying on track, issues with other employees and supervisors, issues with attendance, memory problems with taking tests, and taking medication and having treatment/counseling for his PTSD.  The Veteran through his attorney also requested the grant for a TDIU be extended back to January 2014.

Analysis 

In this case, the evidence collectively establishes that the Veteran's PTSD has not changed significantly over the years.  The Veteran's PTSD symptoms have remained fairly consistent throughout the appeal period.  In other words, the symptoms reported presently, are similar in degree to what the Veteran reported and what the mental status examinations reveal dating back to 2011 and including all periods leading up to the present time.  While the Veteran has not had all of the symptoms all of the time, he has consistently reported the following manifestations throughout the appeal period: difficulty in adapting to stressful circumstances, irritability, isolative behavior, chronic sleep disturbance with consistent nightmares, mild memory loss, anger outbursts, difficulty and inability to establish and maintain effective relationships outside of his immediate family. 

Although some outpatient mental health records show periods of improvement of symptoms, it is not clear how long and to what extent the Veteran's symptoms improved during these periods, particularly as the evidence shows that such improvements were temporary.  Because there is a question as to whether during these periods of improvement the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity or whether the overall disability picture more closely resembles occupational or social impairment with deficiencies in most areas due to his psychiatric symptoms, the Board will assign the higher evaluation for the entire period since April 4, 2011.  38 C.F.R. § 4.7. 

For these reasons, the Board holds that since the effective date of service connection, the Veteran's psychiatric symptoms are more nearly approximated by a rating of 70 percent, but no higher.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Therefore, since April 4, 2011, an increased initial rating of 70 percent, but no higher, for PTSD is granted. 

In this regard, the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are so severe as to cause total occupational and social impairment at any point during the appeal.  For example, there is no evidence of gross impairment in thought processes or communication.  There is no evidence of persistent delusions or hallucinations.  The Veteran is consistently oriented to time and place.  Though there is some memory loss, there is no evidence of memory loss for names of close relatives, own occupation, or name.  The Veteran is able to communicate effectively in his treatment sessions and during his VA examinations.  Although the Veteran has severe isolative tendencies, he has remained married to his wife for several years.  Furthermore, he has consistently reported that he has no intent or plan to attempt suicide. Thus, the Veteran's symptoms, while severe, are not on par with the level of severity exemplified in these manifestations described at the 100 percent level.  

On review, the Board finds that the evidence does not show that the Veteran has symptoms or signs of similar severity as the examples provided for a total rating in the rating schedule.  The Board therefore finds that during the entire appeal period, the preponderance of the evidence is against a finding that the Veteran has total occupational and social impairment due to his psychiatric symptoms.  Thus, during the entire appeal period, the criteria for a rating of 100 percent have not been met or approximated pursuant to Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, for the entire period on appeal, a disability rating greater than 70 percent for PTSD is not warranted.  38 C.F.R. § 4.7. 

At no point during the appeal period have the criteria for a rating greater than 70 percent been met for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 70 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture that the schedular criteria are inadequate to properly rate the disability. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD with depression, which is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms including chronic sleep impairment; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships outside of his immediate family; some neglect of personal appearance and hygiene; irritability; isolative behavior; and mild memory loss.  The rating assigned contemplates these impairments in relation to their impact on the Veteran's social and occupational functioning.  Further, the rating expressly contemplates psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b) (1).

Entitlement to a TDIU for the period prior to September 12, 2014

Regulations provide that a TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F) (24) (d).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2015).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran met the threshold percentage requirement for establishing entitlement to a TDIU from May 17, 2013.  However, he testified before the undersigned VLJ that he did not stop working until the end of 2013 due to physical and mental problems.  He testified that he attempted to return to work in May 2014, but his attempts did not go well, and he was granted TDIU in September 2014.  The Veteran through his attorney also requested the grant for a TDIU be extended back to January 2014.  Moreover, the April 2015 examiner stated that PTSD symptoms were such that the Veteran was unable to work or go to school; this state was beginning to be the case in November 2013.  

The law provides that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  Moreover, a veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The evidence, which includes the Veteran's representative's arguments and the Veteran's competent and credible statements addressing the PTSD symptoms and the severity thereof, dating back to January 1, 2014, including his isolative behavior, chronic sleep disturbance, impaired judgment and mild memory loss, is deemed to be at least in equipoise on the essential question at issue, whether the Veteran is precluded from employment due to his service-connected disabilities. 

Resolving all doubt in favor of the Veteran, a TDIU is warranted effective from January 1, 2014.


ORDER

An initial 70 percent rating, but no higher, for the service-connected PTSD with major depressive disorder is granted, effective from April 4, 2011, subject to the laws and regulations governing the payment of monetary benefits.

An initial disability rating in excess of 70 percent for PTSD is denied. 

A TDIU is granted effective from January 1, 2014, subject to the laws and regulations governing the payment of monetary benefits.

The appeal for a compensable rating for cognitive disorder NOS is dismissed.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


